NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



HELEN K. TIDWELL,                          )
                                           )
              Appellant,                   )
                                           )
v.                                         )             Case No. 2D18-545
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed August 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Mark F. Carpanini, Judge.

Helen K. Tidwell, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



VILLANTI, Judge.

              Notwithstanding any earlier rulings of this court to the contrary as to case

CF98-000732-XX, we affirm without prejudice to Helen Tidwell's filing in the circuit court,

if she can do so in good faith, a facially sufficient motion seeking relief pursuant to

Florida Rule of Criminal Procedure 3.800(a) and Heggs v. State, 759 So. 2d 620 (Fla.
2000). See Lopez v. State, 890 So. 2d 534, 534 (Fla. 1st DCA 2005) ("A Heggs claim is

cognizable in a rule 3.800(a) motion so long as the error is apparent on the face of the

record. Because a rule 3.800(a) motion is not constrained by time limits, the trial court

erroneously denied his claim as untimely." (citation omitted)); see also Heggs, 759 So.
2d at 627 ("[I]f a person's sentence imposed under the 1995 guidelines could have been

imposed under the 1994 guidelines (without a departure), then that person shall not be

entitled to relief under our decision here."). The circuit court shall not consider such a

motion successive. See, e.g., Huffman v. State, 192 So. 3d 687, 690-91 (Fla. 2d DCA

2016) (noting that "the doctrines of law of the case and collateral estoppel will not apply

to preclude consideration of a successive rule 3.800(a) motion when doing so would

result in a defendant serving a sentence that exceeds the sentence that could have

been legally imposed").

              Affirmed.



SLEET and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-